Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 8-10, 12, 14 and 15 are pending in the present application.  The instant claims are rejected as indicated below.

Double Patenting
The provisional rejection of claims 1, 8-10, 12, 14 and 15 on the ground of nonstatutory double patenting over claims of copending Application Nos. 16/272,426 and 16/276,004 is maintained.
Applicant’s statement that the rejection be held in abeyance until allowable subject matter has been agreed upon is noted.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 8-10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al. (Hepatology, 2011, cited by applicant on IDS submitted 4/11/2019) in view of Alexandre et al. (Am. J. Clin. Oncol., 2002) and Carter et al. (US 2006/0247186) is maintained.

Treating liver cancer with a combination of safranal and TOP1 inhibitor present in 0.1:1 to 10:1 by weight; and
The administration of safranal first to sensitize the liver cancer cells prior to exposure to the TOP1.
Furthermore, applicant argues the claimed treatment regimen exhibits synergistic effects (reference to paragraph 0097).
Applicant’s argument was considered but not persuasive for the following reasons.
As discussed in previous Office Actions, 
Amin teaches the use of saffron, comprising safranal, for use in treating hepatocellular carcinoma and that said composition sensitizes cancer cells to the effects of other chemotherapeutics; and
Alexandre teaches topotecan, a TOP1 inhibitor, for use in treating hepatocellular carcinoma.

Therefore, the combination of saffron, comprising safranal, with a TOP1 inhibitor, such as, topotecan, for treating hepatocellular cancer would have been obvious to one of skilled in the art because each was known to useful in treating hepatocellular cancer.
The instant claims recites the amount of TOP1 inhibitor with respect to the content of safranal is 0.1:1 to 10:1 by weight.  However, as stated in previous Office Actions, determining the amount of safranal and/or topotecan that would result in 
As noted in the present specification, the art taught safranal, a component of saffron, had anti-cancer properties in various cell lines (see paragraph 0007 of the present specification).  The art also taught a dose-dependent effect of safranal in treating cancer (see for example, Samarghandian et al., 2014, cited by applicant on IDS submitted 04/11/2019).  Based on that knowledge and the presence of safranal in the saffron composition as taught by Amin, the skilled artisan would have had the reasonable expectation that safranal in said composition contributes to the effect of saffron on treating hepatocellular carcinoma.  Again, determining the amounts of safranal in combination with a TOP1 inhibitor that would result in optimum treatment of liver cancer would, as noted above, require only routine experimentation.
Applicant argues the claimed ratio results in synergistic effect and reference is made to paragraph 0097 which states:

    PNG
    media_image1.png
    191
    641
    media_image1.png
    Greyscale
.  The present paragraph notes that “preferably, the relative amounts of safranal and TOP1 inhibitor will be such that therapeutic synergism…..is achieved”.  However, the synergy is based on the combination which as discussed above is rendered prima facie obvious.  
sensitizes cells to other anticancer agents.  Therefore, it would have been obvious to the skilled artisan in the art at the time of the present invention to administer saffron to sensitize the cells, before administration of the other anticancer agent.  Because the cells are sensitized by administration of saffron, the skilled artisan would have the reasonable expectation of greater effect of the other cancer agent, such as, TOP1 on treating cancer.  
In summary, combination therapy and varying the amount of a drug in order to find that amount(s) that would result in the best therapy for a particular patient are well-known in the medical art.  Therefore, determining the amount(s) of safranal, as shown in the composition taught by Amin, in combination with TOP1 that would result in optimization of the treatment of liver cancer would have been within the level of skill of the ordinary artisan.  
For these reasons and those given in previous Office Actions, the rejection of claims 1,8-10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al. (Hepatology, 2011, cited by applicant on IDS submitted 4/11 /2019) in view of Alexander et al. (Am. J. Clin. Oncol., 2002) and Carter et al. (US 2006/0247186) is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BARBARA P BADIO/Primary Examiner, Art Unit 1628